                                                                     

                               In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ȱ
No.ȱ13Ȭ2943ȱȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ
                                                   PlaintiffȬAppellee,ȱ
                                                                      ȱ
                                 v.ȱ
                                  ȱ
JASONȱL.ȱWHITE,ȱ
                                               DefendantȬAppellant.ȱ
                     ____________________ȱ

         AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
                      SouthernȱDistrictȱofȱIllinois.ȱ
        No.ȱ3:12ȬcrȬ30022ȬDRHȬ1ȱ—ȱDavidȱR.ȱHerndon,ȱJudge.ȱ
                     ____________________ȱ

       ARGUEDȱJULYȱ8,ȱ2014ȱ—ȱDECIDEDȱMARCHȱ25,ȱ2015ȱ

                     ____________________ȱ

   Beforeȱ WOOD,ȱ Chiefȱ Judge,ȱ andȱ BAUERȱ andȱ HAMILTON,ȱ
CircuitȱJudges.ȱ
   HAMILTON,ȱ Circuitȱ Judge.ȱ Whileȱ defendantȬappellantȱ JaȬ
sonȱ Whiteȱ wasȱ onȱ paroleȱ fromȱ anȱ Illinoisȱ stateȱ prisonȱ senȬ
tence,ȱ policeȱ suspectedȱ thatȱ heȱ wasȱ involvedȱ inȱ aȱ shootingȱ
andȱ hadȱ aȱ warrantȱ toȱ arrestȱ him.ȱ Beforeȱ theȱ policeȱ foundȱ
White,ȱ theyȱ locatedȱ hisȱ gymȱ bagȱ thatȱ heȱ hadȱ leftȱ inȱ hisȱ
2ȱ                                                      No.ȱ13Ȭ2943ȱ

cousin’sȱcar.ȱWithoutȱaȱsearchȱwarrant,ȱbutȱrelyingȱonȱaȱconȬ
ditionȱofȱhisȱparoleȱthatȱrequiredȱWhiteȱtoȱagreeȱtoȱsearchesȱ
ofȱhisȱproperty,ȱtheȱpoliceȱopenedȱtheȱbagȱandȱfoundȱaȱgun.ȱ
WhiteȱwasȱconvictedȱofȱbeingȱaȱfelonȱinȱpossessionȱofȱaȱfireȬ
arm.ȱ Heȱ movedȱ toȱ suppressȱ evidenceȱ ofȱ theȱ gunȱ onȱ theȱ
groundȱ thatȱ neitherȱ heȱ norȱ hisȱ cousinȱ hadȱ consentedȱ toȱ theȱ
searchȱofȱtheȱ bag.ȱ Theȱdistrictȱ courtȱ deniedȱhisȱmotion,ȱ andȱ
Whiteȱ challengesȱ thatȱ decisionȱ onȱ appeal.ȱ Weȱ affirm.ȱ Theȱ
searchȱ ofȱ theȱ propertyȱ ofȱ aȱ suspectedȱ paroleȱ violatorȱ whoȱ
hadȱ agreedȱ inȱ writingȱ toȱ consentȱ toȱ propertyȱ searchesȱ andȱ
whomȱtheȱpoliceȱcouldȱnotȱlocateȱwasȱreasonable.ȱ
I. FactualȱandȱProceduralȱBackgroundȱ
    Theȱ Illinoisȱ Departmentȱ ofȱ Correctionsȱ issuedȱ aȱ warrantȱ
onȱ Marchȱ 29,ȱ 2011ȱ toȱ arrestȱ Whiteȱ forȱ violatingȱ hisȱ parole.ȱ
Theȱwarrantȱwasȱbasedȱonȱtwoȱdiscoveries.ȱFirst,ȱoneȱofȱtwoȱ
victimsȱfromȱaȱshootingȱaȱweekȱearlierȱhadȱidentifiedȱWhiteȱ
asȱ theȱ shooter.ȱ Second,ȱ earlierȱ thatȱ monthȱ aȱ paroleȱ officerȱ
hadȱfoundȱinȱWhite’sȱbedroomȱtheȱpackagingȱforȱaȱGlockȱ.40ȱ
caliberȱmagazine.ȱTwoȱdaysȱafterȱtheȱwarrantȱwasȱissued,ȱtheȱ
policeȱ receivedȱ aȱ tipȱ thatȱ Whiteȱ wasȱ drivingȱ aȱ greenȱ sportȱ
utilityȱvehicle.ȱ
    Thatȱ tipȱ ledȱ theȱ officersȱ toȱ theȱ homeȱ ofȱ White=sȱ cousin,ȱ
TawanaȱWilliams.ȱTheyȱknewȱsheȱdroveȱsuchȱaȱcar.ȱWilliamsȱ
toldȱtheȱpoliceȱthatȱsheȱandȱWhiteȱhadȱbeenȱtogetherȱearlierȱ
thatȱdayȱandȱthatȱWhiteȱhadȱplacedȱhisȱgymȱbagȱinȱherȱcar.ȱ
Theȱ policeȱ searchedȱ White’sȱ bagȱ andȱ foundȱ aȱ .40ȱ caliberȱ
Glockȱ handgunȱ loadedȱ withȱ 10ȱ roundsȱ ofȱ ammunition.ȱ
WhiteȱwasȱlaterȱarrestedȱandȱchargedȱwithȱpossessingȱaȱfireȬ
armȱ andȱ ammunitionȱ asȱ aȱ felonȱ inȱ violationȱ ofȱ 18ȱ U.S.C.ȱ
'ȱ922(g)(1).ȱ
No.ȱ13Ȭ2943ȱ                                                           3

     Whiteȱ movedȱ toȱ suppressȱ theȱ evidenceȱ seizedȱ fromȱ hisȱ
gymȱ bagȱ inȱ hisȱ cousin’sȱ car,ȱ arguingȱ thatȱ theȱ warrantlessȱ
searchȱ ofȱ hisȱ bagȱ violatedȱ theȱ Fourthȱ Amendment.ȱ Heȱ arȬ
guedȱthat,ȱevenȱthoughȱheȱwasȱaȱparoleeȱandȱhadȱleftȱhisȱbagȱ
withȱWilliams,ȱheȱenjoyedȱaȱlegitimateȱexpectationȱofȱprivacyȱ
inȱtheȱcontentsȱofȱhisȱbagȱandȱthatȱWilliamsȱhadȱneitherȱacȬ
tualȱ norȱ apparentȱ authorityȱ toȱ consentȱ toȱ theȱ bag=sȱ search.ȱ
Theȱ governmentȱ counteredȱ thatȱ White=sȱ statusȱ asȱ aȱ paroleeȱ
extinguishedȱ anyȱ expectationȱ ofȱ privacy.ȱ Itȱ explainedȱ thatȱ
whenȱ Whiteȱ beganȱ hisȱ termȱ ofȱ supervisoryȱ releaseȱ fromȱ anȱ
Illinoisȱprisonȱ(whereȱheȱservedȱaȱsentenceȱforȱunlawfulȱposȬ
sessionȱ ofȱaȱfirearm),ȱheȱagreedȱinȱwritingȱ asȱaȱconditionȱofȱ
release:ȱ“Youȱshallȱconsentȱtoȱaȱsearchȱofȱyourȱperson,ȱpropȬ
erty,ȱorȱresidenceȱunderȱyourȱcontrol.”ȱTheȱgovernmentȱalsoȱ
arguedȱthatȱtheȱsearchȱwasȱvalidȱbecauseȱtheȱpoliceȱsuspectȬ
edȱWhiteȱofȱaȱshooting,ȱfearedȱheȱwasȱdangerous,ȱandȱwereȱ
inȱhotȱpursuitȱtoȱarrestȱhim.ȱ
    Inȱ aȱ hearingȱ onȱ theȱ motionȱ toȱ suppress,ȱ theȱ partiesȱ disȬ
putedȱ whetherȱ White’sȱ cousinȱ Williamsȱ hadȱ actuallyȱ conȬ
sentedȱtoȱtheȱsearchȱofȱtheȱbag.ȱSheȱtestifiedȱthatȱtheȱmorningȱ
ofȱtheȱsearch,ȱsheȱ hadȱmetȱbrieflyȱwithȱWhiteȱandȱheȱaskedȱ
herȱ toȱ storeȱ hisȱ bagȱ inȱ herȱ car.ȱ Whiteȱ didȱ notȱ tellȱ herȱ whatȱ
wasȱ insideȱ theȱ bag,ȱ norȱ didȱ sheȱ lookȱ inside.ȱ Laterȱ thatȱ day,ȱ
Williamsȱ said,ȱ aboutȱ 20ȱ officersȱ arrivedȱ atȱ herȱ home.ȱ Oneȱ
demandedȱ thatȱ sheȱ letȱ themȱ searchȱ herȱ carȱ andȱ threatenedȱ
thatȱifȱsheȱdidȱnot,ȱtheyȱwouldȱgetȱaȱwarrantȱandȱarrestȱherȱ
forȱanyȱcontrabandȱfoundȱinȱit.ȱAcquiescing,ȱsheȱallowedȱtheȱ
officersȱtoȱsearchȱtheȱcar.ȱInȱherȱhearingȱtestimonyȱsheȱcharȬ
acterizedȱ theȱ officersȱ asȱ threatening.ȱ Onȱ crossȬexamination,ȱ
though,ȱ sheȱ acknowledgedȱ thatȱ inȱ aȱ recordedȱ interviewȱ atȱ
theȱpoliceȱstationȱonȱtheȱdayȱofȱtheȱsearch,ȱsheȱhadȱsaidȱthatȱ
4ȱ                                                       No.ȱ13Ȭ2943ȱ

sheȱ hadȱ allowedȱ theȱ policeȱ toȱ searchȱ theȱ carȱ andȱ hadȱ notȱ
claimedȱthatȱtheyȱhadȱthreatenedȱher.ȱ
     Nextȱ toȱ testifyȱ wasȱ Officerȱ Thomasȱ Woods,ȱ whoȱ particiȬ
patedȱ inȱ theȱ search.ȱ Heȱ testifiedȱ thatȱ beforeȱ theȱ search,ȱ theȱ
policeȱ hadȱ learnedȱ thatȱ aȱ shootingȱ victimȱ hadȱ identifiedȱ
Whiteȱ asȱ theȱ shooterȱ andȱ thatȱ theȱ policeȱ believedȱ heȱ wasȱ
armedȱ andȱ dangerous.ȱ Woodsȱ alsoȱ testifiedȱ thatȱ Williamsȱ
toldȱhimȱthatȱWhiteȱhadȱleftȱbagsȱinȱherȱcarȱandȱthatȱsheȱvolȬ
unteered,ȱ “Youȱ canȱ haveȱ ’em.”ȱ Withȱ herȱ permission,ȱ heȱ enȬ
teredȱ theȱ car,ȱ retrievedȱ andȱ openedȱ White=sȱ bag,ȱ andȱ foundȱ
theȱ gunȱ inside.ȱ Officerȱ Woodsȱ explainedȱ thatȱ Williamsȱ hadȱ
beenȱ cooperative,ȱ thatȱ heȱ neverȱ threatenedȱ her,ȱ andȱ thatȱ heȱ
searchedȱ theȱ carȱ onlyȱ afterȱ sheȱ volunteeredȱ theȱ informationȱ
thatȱWhiteȱhadȱstoredȱaȱbagȱinsideȱandȱallowedȱhimȱaccessȱtoȱ
it.ȱ
   TheȱdistrictȱcourtȱdeniedȱWhite=sȱmotionȱtoȱsuppressȱeviȬ
denceȱofȱtheȱgun.ȱBasedȱonȱtheȱvideotapedȱinterviewȱofȱWilȬ
liams,ȱ theȱ courtȱfoundȱasȱaȱ factȱthatȱsheȱ freelyȱconsentedȱtoȱ
theȱ policeȱ searchȱ ofȱ herȱ car.ȱ Theȱ courtȱ alsoȱ concludedȱ thatȱ
White=sȱprivacyȱrightsȱwereȱsoȱdiminishedȱbyȱhisȱparoleȱstaȬ
tusȱandȱhisȱpromiseȱtoȱconsentȱtoȱsearchesȱthatȱtheȱsearchȱofȱ
theȱ bagȱ wasȱ reasonable.ȱ Whiteȱ thenȱ wentȱ toȱ trial.ȱ Aȱ juryȱ
foundȱ himȱ guiltyȱ ofȱ theȱ firearmȱ charge.ȱ Theȱ districtȱ courtȱ
sentencedȱ himȱ toȱ 360ȱ monthsȱ inȱ prison,ȱ consistentȱ withȱ
White’sȱstatusȱasȱaȱcareerȱoffender.ȱ
II. Analysisȱ ȱ
    OnȱappealȱWhiteȱarguesȱonlyȱthatȱtheȱsearchȱofȱhisȱgymȱ
bagȱ violatedȱ hisȱ rightȱ underȱ theȱ Fourthȱ Amendmentȱ toȱ beȱ
freeȱfromȱunreasonableȱsearches.ȱHeȱinsistsȱthat,ȱdespiteȱtheȱ
conditionsȱofȱhisȱparole,ȱheȱhadȱaȱprotectableȱprivacyȱinterestȱ
No.ȱ13Ȭ2943ȱ                                                          5

inȱ theȱ closedȱ gymȱ bagȱ inȱ whichȱ theȱ policeȱ foundȱ theȱ gun,ȱ
andȱ thatȱ heȱ didȱ notȱ relinquishȱ thatȱ interestȱ byȱ placingȱ itȱ inȱ
Williams=ȱcar.ȱHeȱalsoȱarguesȱthatȱWilliamsȱdidȱnotȱhaveȱacȬ
tualȱorȱapparentȱauthorityȱtoȱgiveȱthirdȬpartyȱconsentȱtoȱtheȱ
warrantlessȱsearchȱofȱtheȱbag.ȱTheȱgovernmentȱcountersȱthatȱ
neitherȱ herȱ consentȱ norȱ aȱ warrantȱ wasȱ requiredȱ becauseȱ ofȱ
White’sȱdiminishedȱprivacyȱexpectationsȱasȱaȱparoleeȱsubjectȱ
toȱ theȱ termsȱ ofȱ hisȱ paroleȱ agreementȱ requiringȱ consentȱ toȱ
searchesȱ ofȱ hisȱ property.ȱ Theȱ governmentȱ arguesȱ inȱ theȱ alȬ
ternativeȱ thatȱ theȱ searchȱ wasȱ reasonableȱ becauseȱ theȱ policeȱ
wereȱinȱhotȱpursuitȱofȱanȱarmedȱandȱdangerousȱfelonyȱsusȬ
pect.ȱWeȱfindȱthatȱtheȱsearchȱofȱtheȱbagȱwasȱreasonableȱbasedȱ
onȱWhite’sȱsharplyȱdiminishedȱprivacyȱexpectationsȱasȱaȱpaȬ
roleeȱwhoȱwasȱrequiredȱtoȱconsentȱtoȱsearchesȱofȱhisȱproperȬ
ty.ȱWeȱdoȱnotȱreachȱtheȱgovernment’sȱexigentȱcircumstancesȱ
argument.ȱ
   Aȱ preliminaryȱquestionȱconcernsȱ theȱfirstȱ stepȱ ofȱ searchȬ
ingȱ Williams’ȱ car.ȱ Theȱ districtȱ courtȱ madeȱ aȱ factualȱ findingȱ
thatȱWilliamsȱconsentedȱtoȱtheȱsearchȱofȱherȱcar.ȱWeȱfindȱnoȱ
basisȱtoȱdisturbȱthatȱfinding,ȱwhichȱisȱnotȱclearlyȱerroneous.ȱ
SeeȱUnitedȱStatesȱv.ȱTerry,ȱ572ȱF.3dȱ430,ȱ434–35ȱ(7thȱCir.ȱ2009).ȱ
Withoutȱ reachingȱ anyȱ questionȱ aboutȱ whetherȱ Whiteȱ isȱ aȱ
properȱ partyȱ toȱ objectȱ toȱ thatȱ firstȱ step,ȱ therefore,ȱ Williams’ȱ
consentȱ toȱ theȱ searchȱ ofȱ herȱ carȱ madeȱ itȱ permissibleȱ underȱ
theȱ Fourthȱ Amendment.ȱ Thatȱ lawfulȱ searchȱ ledȱ toȱ theȱ disȬ
coveryȱofȱWhite=sȱbag.ȱ
    Theȱ centralȱ issueȱ isȱ whetherȱ theȱ searchȱ ofȱ White’sȱ bagȱ
wasȱ lawful.ȱ Theȱ districtȱ courtȱ determinedȱ thatȱ itȱ wasȱ beȬ
cause,ȱinȱitsȱview,ȱWhiteȱhadȱconsentedȱbasedȱonȱtheȱcondiȬ
tionȱofȱhisȱreleaseȱrequiringȱthatȱheȱ“shallȱconsentȱtoȱaȱsearchȱ
ofȱyourȱ…ȱproperty.”ȱTheȱdistrictȱcourtȱandȱweȱapplyȱfederalȱ
6ȱ                                                        No.ȱ13Ȭ2943ȱ

Fourthȱ Amendmentȱ lawȱ toȱ decideȱ whetherȱ theȱ searchȱ wasȱ
reasonable.ȱBecauseȱthatȱquestionȱturnsȱ inȱ largeȱpartȱ onȱ theȱ
extentȱofȱWhite’sȱlegitimateȱexpectationsȱofȱprivacy,ȱsee,ȱe.g.,ȱ
Marylandȱv.ȱKing,ȱ569ȱU.S.ȱ—,ȱ133ȱS.ȱCt.ȱ1958,ȱ1978ȱ(2013),ȱourȱ
analysisȱ isȱ shapedȱ byȱ theȱ stateȱ lawȱ thatȱ governedȱ White’sȱ
termsȱ ofȱ parole.ȱ See,ȱ e.g.,ȱ Samsonȱ v.ȱ California,ȱ 547ȱ U.S.ȱ 843ȱ
(2006)ȱ (suspicionless,ȱ warrantlessȱ searchȱ ofȱ paroleeȱ didȱ notȱ
violateȱ Fourthȱ Amendmentȱ whereȱ stateȱ lawȱ authorizedȱ
searchȱ asȱ conditionȱ ofȱ parole);ȱ Unitedȱ Statesȱ v.ȱ Knights,ȱ 534ȱ
U.S.ȱ 112ȱ (2001)ȱ (warrantlessȱ searchȱ ofȱ probationerȱ basedȱ onȱ
reasonableȱ suspicionȱ didȱ notȱ violateȱ Fourthȱ Amendmentȱ
whereȱ stateȱ lawȱ authorizedȱ searchȱ asȱ conditionȱ ofȱ probaȬ
tion).ȱ
    Basedȱ onȱ theȱ Supremeȱ Court’sȱ decisionsȱ inȱ Samsonȱ andȱ
Knights,ȱ oneȱ mightȱ concludeȱ quicklyȱ thatȱ theȱ conditionȱ ofȱ
White’sȱ paroleȱ requiringȱ consentȱ toȱ warrantlessȱ searchesȱ ofȱ
hisȱpropertyȱeasilyȱresolvesȱthisȱcaseȱinȱfavorȱofȱtheȱgovernȬ
ment.ȱ Ourȱ pathȱ toȱ thatȱ destinationȱ isȱ aȱ littleȱ lessȱ direct,ȱ
though,ȱbecauseȱofȱsomeȱintricaciesȱofȱIllinoisȱlaw.ȱWeȱtraceȱ
theȱkeyȱcasesȱbriefly:ȱ
    InȱPeopleȱv.ȱLampitok,ȱ798ȱN.E.2dȱ91ȱ(Ill.ȱ2003),ȱtheȱdefendȬ
antȱwasȱsharingȱaȱmotelȱroomȱwithȱhisȱfiancée,ȱwhoȱwasȱonȱ
probationȱ atȱ theȱ time.ȱ Oneȱ conditionȱ ofȱ herȱ probationȱ reȬ
quiredȱherȱtoȱ“submitȱtoȱaȱsearchȱofȱherȱperson,ȱresidence,ȱorȱ
automobileȱatȱanyȱtimeȱasȱdirectedȱbyȱherȱProbationȱOfficer.”ȱ
Policeȱconductedȱaȱwarrantlessȱsearchȱofȱtheȱmotelȱroomȱandȱ
foundȱdrugsȱandȱweaponsȱusedȱtoȱconvictȱLampitokȱofȱsevȬ
eralȱ crimes.ȱ Theȱ Illinoisȱ courtȱ interpretedȱ Knightsȱ toȱ requireȱ
atȱleastȱreasonableȱsuspicionȱofȱaȱprobationȱviolationȱtoȱjustiȬ
fyȱtheȱsearch.ȱItȱalsoȱheldȱthereȱwasȱnoȱreasonableȱsuspicionȱ
toȱjustifyȱaȱ searchȱofȱtheȱmotelȱroomȱforȱdrugsȱorȱweapons.ȱ
No.ȱ13Ȭ2943ȱ                                                          7

798ȱN.E.2dȱatȱ109.ȱOnȱtheȱissueȱofȱconsent,ȱtheȱIllinoisȱcourtȱ
parsedȱtheȱlanguageȱofȱtheȱparoleȱconditionsȱveryȱfinely,ȱnotȬ
ingȱthatȱtheyȱdidȱnotȱactuallyȱauthorizeȱaȱwarrantlessȱsearchȱ
itselfȱ butȱ requiredȱ onlyȱ thatȱ theȱ probationerȱ “submit”ȱ toȱ
suchȱ aȱ search.ȱ Theȱ courtȱ concludedȱ thatȱ theȱ conditionȱ ofȱ
probationȱ gaveȱ theȱ probationerȱ aȱ choice:ȱ eitherȱ “submit”ȱ
(i.e.,ȱconsent)ȱtoȱaȱsearchȱorȱfaceȱaȱpossibleȱprobationȱrevocaȬ
tionȱ forȱ refusalȱ toȱ consent.ȱ Theȱ conditionȱ itself,ȱ though,ȱ didȱ
notȱactuallyȱauthorizeȱwarrantlessȱsearches.ȱId.ȱatȱ110.ȱSinceȱ
noȱ consentȱ hadȱ beenȱ given,ȱ theȱ courtȱ ruledȱ inȱ Lampitok,ȱ theȱ
evidenceȱseizedȱinȱtheȱwarrantlessȱsearchȱwasȱproperlyȱsupȬ
pressed.ȱ
    Fiveȱ yearsȱ later,ȱ afterȱ Samsonȱ hadȱ beenȱ decided,ȱ theȱ IlliȬ
noisȱ courtȱ decidedȱ Peopleȱ v.ȱ Wilson,ȱ 885ȱ N.E.2dȱ 1033ȱ (Ill.ȱ
2008),ȱandȱfollowedȱandȱextendedȱtheȱreasoningȱofȱLampitokȱ
toȱaȱdefendantȱsubjectȱtoȱtheȱsameȱparoleȱconditionȱthatȱapȬ
pliedȱ toȱ Whiteȱ inȱ thisȱ case.ȱ Inȱ Wilsonȱ theȱ defendantȱ wasȱ onȱ
parole.ȱ Oneȱ conditionȱ requiredȱ himȱ toȱ “consentȱ toȱ aȱ searchȱ
ofȱ yourȱ person,ȱ property,ȱ orȱ residenceȱ underȱ yourȱ control.”ȱ
Policeȱcarriedȱoutȱaȱsearchȱofȱtheȱdefendant’sȱresidenceȱwithȬ
outȱaȱwarrantȱandȱwithoutȱhisȱexplicitȱconsent.ȱTheȱstateȱarȬ
guedȱthatȱtheȱdefendant’sȱagreementȱtoȱtheȱconditionsȱofȱpaȬ
roleȱ amountedȱ toȱ consent.ȱ Againȱ parsingȱ theȱ conditionsȱ
closely,ȱthisȱtimeȱofȱparole,ȱtheȱIllinoisȱcourtȱfoundȱthereȱwasȱ
noȱ prospectiveȱ consentȱ becauseȱ theȱ conditionȱ requiredȱ theȱ
parolee’sȱconsentȱinȱtheȱfutureȱ(andȱaȱrefusalȱwouldȱbeȱaȱvioȬ
lation)ȱbutȱdidȱnotȱactuallyȱgiveȱconsent.ȱ885ȱN.E.2dȱatȱ1036.ȱ
Theȱ courtȱ wentȱ onȱ toȱ conclude,ȱ however,ȱ thatȱ theȱ U.S.ȱ SuȬ
premeȱCourt’sȱinterveningȱdecisionȱinȱSamsonȱmeantȱthatȱtheȱ
defendant’sȱexpectationsȱofȱprivacyȱwereȱsoȱdiminishedȱthatȱ
theȱwarrantlessȱsearchȱwasȱpermissible.ȱId.ȱatȱ1038–43.ȱ
8ȱ                                                      No.ȱ13Ȭ2943ȱ

    ThenȱinȱPeopleȱv.ȱAbsher,ȱ950ȱN.E.2dȱ659ȱ(Ill.ȱ2011),ȱtheȱIlȬ
linoisȱcourtȱwasȱaskedȱinȱeffectȱtoȱoverruleȱLampitokȱinȱlightȱ
ofȱ Samsonȱ andȱ ourȱ decisionȱ inȱ Unitedȱ Statesȱ v.ȱ Barnett,ȱ 415ȱ
F.3dȱ 690ȱ (7thȱ Cir.ȱ 2005),ȱ inȱ whichȱ weȱ heldȱ thatȱ anȱ Illinoisȱ
probationer’sȱ agreementȱ toȱ aȱ suspicionlessȱ searchȱ conditionȱ
amountedȱtoȱaȱprospectiveȱwaiverȱofȱhisȱprivacyȱrights.ȱTheȱ
courtȱ ruledȱ inȱ favorȱ ofȱ theȱ state,ȱ allowingȱ theȱ suspicionlessȱ
search.ȱAbsherȱseemsȱtoȱhaveȱlimitedȱLampitokȱvirtuallyȱtoȱitsȱ
factsȱ withoutȱ quiteȱ overrulingȱ it.ȱ Seeȱ 950ȱ N.E.2dȱ atȱ 667–68ȱ
(distinguishingȱ andȱ limitingȱ Lampitok).ȱAfterȱ Absher,ȱ anȱ IlliȬ
noisȱ probationer’sȱ agreementȱ toȱ consentȱ toȱ suspicionlessȱ
searchesȱisȱbestȱunderstoodȱhasȱhavingȱtheȱeffectȱofȱwaivingȱ
hisȱFourthȱAmendmentȱrights.ȱSeeȱid.ȱatȱ668.ȱ
    TheȱIllinoisȱSupremeȱCourtȱmayȱwellȱextendȱtheȱreasonȬ
ingȱofȱAbsherȱfromȱprobationȱtoȱparoleesȱlikeȱWhite,ȱbutȱweȱ
needȱ notȱ relyȱ onȱ suchȱ anȱ extensionȱ here.ȱ Evenȱ ifȱ White’sȱ
agreementȱ toȱ theȱ conditionsȱ ofȱ paroleȱ wereȱ notȱ deemedȱ aȱ
prospectiveȱ consentȱ toȱ aȱ warrantlessȱ searchȱ ofȱ hisȱ bag,ȱ hisȱ
statusȱ asȱ aȱ paroleeȱ isȱ theȱ criticalȱ factorȱ showingȱ thatȱ theȱ
searchȱ wasȱ nonethelessȱ reasonableȱ underȱ theȱ Fourthȱ
Amendment.ȱ Toȱ explainȱ thatȱ conclusion,ȱ weȱ probeȱ moreȱ
deeplyȱ intoȱ theȱ Supremeȱ Court’sȱ decisionȱ inȱ Samsonȱ v.ȱ CaliȬ
fornia,ȱ547ȱU.S.ȱ843ȱ(2006).ȱ
    Toȱ determineȱ theȱ reasonablenessȱ ofȱ aȱ searchȱ underȱ theȱ
Fourthȱ Amendment,ȱ weȱ lookȱ atȱ theȱ totalityȱ ofȱ theȱ circumȬ
stances,ȱ balancingȱ theȱ degreeȱ toȱ whichȱ theȱ searchȱ intrudesȱ
onȱ individualȱ libertyȱ andȱ theȱ degreeȱ toȱ whichȱ itȱ promotesȱ
legitimateȱgovernmentalȱinterests.ȱWyomingȱv.ȱHoughton,ȱ526ȱ
U.S.ȱ295,ȱ300ȱ(1999);ȱNarducciȱv.ȱMoore,ȱ572ȱF.3dȱ313,ȱ319ȱ(7thȱ
Cir.ȱ 2009).ȱ Balancingȱ thoseȱ interests,ȱ theȱ Supremeȱ Courtȱ inȱ
Samsonȱ ȱ upheldȱ aȱ warrantlessȱ andȱ suspicionlessȱ searchȱ ofȱ aȱ
No.ȱ13Ȭ2943ȱ                                                         9

parolee.ȱ There,ȱ theȱ Courtȱ analyzedȱ aȱ paroleȱ conditionȱ subȬ
stantivelyȱidenticalȱtoȱtheȱconditionȱrequiringȱWhiteȱtoȱ“conȬ
sentȱtoȱaȱsearchȱofȱyourȱperson,ȱproperty,ȱorȱresidenceȱunderȱ
yourȱ control.”ȱ Compareȱ730ȱ ILCSȱ 5/3–3–7(10)ȱ andȱ Peopleȱ v.ȱ
Wilson,ȱ885ȱN.E.2dȱ1033,ȱ1041–42ȱ(Ill.ȱ2008),ȱwithȱSamson,ȱ547ȱ
U.S.ȱatȱ846.ȱ
    Withoutȱ decidingȱ whetherȱ thatȱ consentȱ ledȱ toȱ “aȱ comȬ
pleteȱwaiver”ȱofȱFourthȱAmendmentȱrights,ȱseeȱSamson,ȱ547ȱ
U.S.ȱatȱ852ȱn.3,ȱtheȱCourtȱnonethelessȱheldȱthat,ȱinȱbalancingȱ
theȱrelevantȱinterests,ȱtheȱsearchȱwasȱreasonable.ȱItȱobservedȱ
firstȱthatȱtheȱgovernmentȱhasȱanȱ“overwhelmingȱinterest”ȱinȱ
supervisingȱparoleesȱbecauseȱtheyȱareȱmoreȱlikelyȱtoȱcommitȱ
crimesȱ andȱ mustȱ beȱ reintegratedȱ intoȱ theȱ community.ȱ Id.ȱ atȱ
853.ȱ Givenȱ thatȱ interest,ȱ theȱ Courtȱ concludedȱ thatȱ aȱ “condiȬ
tionȱ ofȱ releaseȱ canȱ soȱ diminishȱ orȱ eliminateȱ aȱ releasedȱ prisȬ
oner=sȱreasonableȱexpectationȱofȱprivacyȱthatȱaȱsuspicionlessȱ
searchȱ byȱ aȱ lawȱ enforcementȱ officerȱ wouldȱ notȱ offendȱ theȱ
FourthȱAmendment.”ȱId.ȱatȱ847.ȱThus,ȱunderȱSamson,ȱevenȱifȱ
Whiteȱdidȱnotȱactuallyȱconsentȱtoȱtheȱbag=sȱsearch,ȱhisȱsignifȬ
icantlyȱ diminishedȱ expectationȱ ofȱ privacyȱ balancedȱ againstȱ
theȱ government=sȱ substantialȱ lawȬenforcementȱ interestȱ renȬ
dersȱtheȱsearchȱreasonableȱandȱthereforeȱlawful.ȱ
   Toȱ opposeȱ thisȱ conclusion,ȱ Whiteȱ pointsȱ outȱ that,ȱ unlikeȱ
theȱparoleeȱinȱSamson,ȱheȱwasȱnotȱpresentȱforȱtheȱsearch.ȱHeȱ
contendsȱ thatȱ Samsonȱ appliesȱ onlyȱ whenȱ aȱ paroleeȱ hasȱ imȬ
mediateȱaccessȱtoȱtheȱsearchedȱproperty.ȱHeȱoffersȱthreeȱreaȬ
sonsȱ toȱ distinguishȱ betweenȱ aȱ searchȱ thatȱ occursȱ outȱ ofȱ hisȱ
presenceȱ andȱ oneȱ thatȱ occursȱ inȱ hisȱ presence,ȱ butȱ noneȱ isȱ
persuasive.ȱ
   First,ȱWhiteȱcontendsȱthatȱhisȱprivacyȱinterestȱinȱhisȱbagȱ
didȱnotȱvanishȱjustȱbecauseȱheȱputȱitȱinȱWilliams=ȱcar,ȱoutȱofȱ
10ȱ                                                       No.ȱ13Ȭ2943ȱ

hisȱ immediateȱ control.ȱ Butȱ hisȱ paroleeȱ statusȱ coupledȱ withȱ
hisȱsupervisoryȬreleaseȱagreementȱdiminishedȱanyȱlegitimateȱ
privacyȱ interestȱ beforeȱ heȱ leftȱ hisȱ bagȱ inȱ Williams=ȱ car.ȱ
“[P]aroleesȱareȱonȱtheȱ‘continuum’ȱofȱstateȬimposedȱpunishȬ
ments”ȱandȱthusȱhaveȱfewerȱexpectationsȱofȱprivacyȱinȱgenȬ
eral.ȱ Samson,ȱ 547ȱ U.S.ȱ atȱ 850;ȱ seeȱUnitedȱ Statesȱ v.ȱ Huart,ȱ 735ȱ
F.3dȱ972,ȱ975ȱ(7thȱCir.ȱ2013);ȱUnitedȱStatesȱv.ȱSullivan,ȱ753ȱF.3dȱ
845,ȱ 855ȱ (9thȱ Cir.ȱ 2014).ȱ Thoseȱ reducedȱ expectationsȱ areȱ diȬ
minishedȱ furtherȱ where,ȱ asȱ here,ȱ aȱ conditionȱ ofȱ paroleȱ reȬ
quiresȱ theȱ paroleeȱ toȱ submit—unconditionally—toȱ searchesȱ
ofȱ hisȱ person,ȱ property,ȱ andȱ residence.ȱ SeeȱSamson,ȱ 547ȱ U.S.ȱ
atȱ852;ȱseeȱalsoȱUnitedȱStatesȱv.ȱKnights,ȱ534ȱU.S.ȱ112,ȱ114,ȱ119–
20ȱ (2001)ȱ (assessingȱ similarȱ searchȱ conditionȱ forȱ Californiaȱ
probation).ȱIfȱWhiteȱhadȱbeenȱpresentȱforȱtheȱsearchȱandȱreȬ
fusedȱ toȱ consentȱ toȱ it,ȱ theȱ searchȱ wouldȱ nonethelessȱ haveȱ
beenȱreasonableȱinȱlightȱofȱhisȱminimalȱexpectationȱofȱprivaȬ
cy.ȱTheȱbag=sȱrelocationȱtoȱtheȱcarȱcannotȱhaveȱaffectedȱthoseȱ
alreadyȬdiminishedȱ privacyȱ expectations.ȱ Ifȱ weȱ adoptedȱ
White’sȱreasoning,ȱweȱwouldȱhaveȱtoȱconcludeȱthatȱaȱparoleeȱ
acquiredȱ greaterȱ privacyȱ rightsȱ inȱ propertyȱ byȱ separatingȱ
himselfȱfromȱtheȱpropertyȱandȱeludingȱpoliceȱthanȱheȱwouldȱ
haveȱ hadȱ byȱ retainingȱ physicalȱ possessionȱ ofȱ itȱ andȱ beingȱ
stoppedȱ byȱ theȱ police.ȱ Weȱ seeȱ noȱ goodȱ reasonȱ toȱ reachȱ thatȱ
oddȱresult.ȱ
    Second,ȱWhiteȱbelievesȱthatȱbecauseȱheȱwasȱnotȱ nearȱhisȱ
bag,ȱ theȱ policeȱ hadȱ ampleȱ timeȱ toȱ seekȱ andȱ obtainȱ aȱ searchȱ
warrant.ȱ Thereȱ wasȱ noȱ reasonȱ toȱ suspectȱ thatȱ heȱ couldȱ deȬ
stroyȱ itsȱ contentsȱ orȱ thatȱ theȱ bagȱ wouldȱ connectȱ himȱ toȱ aȱ
crimeȱ thatȱ wasȱ occurringȱ asȱ theȱ policeȱ mightȱ haveȱ soughtȱ aȱ
warrant.ȱButȱtheȱSamsonȱholdingȱthatȱaȱparoleeȱhasȱsubstanȬ
tiallyȱ reducedȱ expectationsȱ ofȱ privacyȱ thatȱ allowȱ aȱ warrantȬ
lessȱsearchȱdidȱnotȱdependȱonȱtheȱimpracticalityȱofȱsecuringȱ
No.ȱ13Ȭ2943ȱ                                                         11

aȱwarrant,ȱtheȱpresenceȱofȱsuspectedȱcriminalȱactivity,ȱorȱtheȱ
riskȱthatȱevidenceȱmightȱbeȱlost.ȱSeeȱSamson,ȱ547ȱU.S.ȱatȱ850–
55.ȱMoreover,ȱtheȱpoliceȱhereȱdidȱhaveȱreasonȱtoȱsuspectȱthatȱ
White=sȱ bagȱ mightȱ containȱ incriminatingȱ evidence.ȱ Whiteȱ
wasȱ suspectedȱ ofȱ theȱ seriousȱ crimeȱ ofȱ shootingȱ twoȱ people,ȱ
andȱhisȱparoleȱofficerȱhadȱfoundȱinȱWhite=sȱbedroomȱpackagȬ
ingȱforȱaȱmagazineȱforȱtheȱsameȱkindȱofȱammunitionȱusedȱinȱ
theȱ shooting.ȱ Mereȱ possessionȱ ofȱ suchȱ ammunitionȱ wouldȱ
haveȱ beenȱ aȱ seriousȱ federalȱ crimeȱ forȱ Whiteȱ becauseȱ ofȱ hisȱ
criminalȱ record.ȱ Givenȱ thisȱ reasonableȱ suspicionȱ andȱ hisȱ
sharplyȱ diminishedȱ privacyȱ expectations,ȱ theȱ warrantlessȱ
searchȱofȱhisȱbagȱtoȱseeȱifȱitȱcontainedȱfurtherȱevidenceȱofȱaȱ
crimeȱwasȱreasonable.ȱ
     Third,ȱ Whiteȱ reliesȱ onȱ twoȱ Illinoisȱ appellateȱ decisionsȱ
thatȱemphasizeȱthatȱsearchesȱofȱparoleesȱmustȱbeȱreasonable.ȱ
NeitherȱcaseȱshowsȱwhyȱthisȱsearchȱmightȱhaveȱbeenȱunreaȬ
sonable.ȱ Inȱ Peopleȱ v.ȱ Coleman,ȱ 2ȱ N.E.3dȱ 1221,ȱ 1224–25ȱ
(Ill.ȱApp.ȱ2014),ȱtheȱcourtȱconcludedȱthatȱaȱsearchȱofȱaȱparolȬ
eeȱwithoutȱaȱwarrantȱorȱconsentȱwasȱunreasonable.ȱButȱthatȱ
conclusionȱ wasȱ basedȱ onȱ theȱ factȱ that,ȱ atȱ theȱ timeȱ ofȱ theȱ
search,ȱtheȱofficerȱwasȱnotȱawareȱthatȱtheȱsuspectȱwasȱonȱpaȬ
role.ȱHere,ȱtheȱofficersȱknewȱthatȱWhiteȱwasȱaȱparolee:ȱtheyȱ
wereȱattemptingȱtoȱexecuteȱaȱwarrantȱtoȱarrestȱhimȱforȱparoleȱ
violations.ȱ
    InȱPeopleȱv.ȱLeFlore,ȱ996ȱN.E.2dȱ678,ȱ688,ȱ690–91ȱ(Ill.ȱApp.ȱ
2013),ȱtheȱcourtȱconcludedȱthatȱaȱparoleeȱwhoȱhadȱconsentedȱ
toȱsearchesȱasȱaȱconditionȱofȱreleaseȱwasȱnonethelessȱprotectȬ
edȱ byȱ theȱ holdingȱ ofȱ Unitedȱ Statesȱ v.ȱ Jones,ȱ 565ȱ U.S.ȱ —,ȱ 132ȱ
S.ȱCt.ȱ945,ȱ949ȱ(2012).ȱJonesȱheldȱthatȱtheȱgovernmentȱviolatedȱ
theȱ FourthȱAmendmentȱ byȱ attachingȱ aȱ GPSȱ deviceȱ toȱ aȱ car,ȱ
withoutȱ aȱ warrant,ȱ forȱ theȱ purposeȱ ofȱ trackingȱ theȱ target’sȱ
12ȱ                                                      No.ȱ13Ȭ2943ȱ

movement,ȱatȱleastȱoverȱanȱextendedȱperiodȱofȱtime.ȱButȱbeȬ
causeȱGPSȱtrackingȱinvolvesȱ“continuous,ȱsurreptitious,ȱandȱ
potentiallyȱ indefinite”ȱ detectionȱ ofȱ ongoingȱ activities,ȱ
LeFlore,ȱ 996ȱ N.E.2dȱ atȱ 690,ȱ itȱ canȱ beȱ moreȱ invasiveȱ thanȱ theȱ
oneȬtimeȱphysicalȱsearchȱofȱWhite=sȱbagȱtoȱlocateȱevidenceȱofȱ
aȱ crimeȱ thatȱ hadȱ alreadyȱ occurred.ȱ Inȱ fact,ȱ theȱ majorityȱ inȱ
LeFloreȱ distinguishedȱ Peopleȱ v.ȱ Wilsonȱ onȱ exactlyȱ thisȱ basis.ȱ
Seeȱid.ȱatȱ690–91ȱ(alsoȱnotingȱthatȱparoleȱconditionȱexpresslyȱ
consentingȱtoȱelectronicȱmonitoringȱhadȱexpired).ȱMoreover,ȱ
unlikeȱ aȱ GPSȱ search,ȱ theȱ searchȱ ofȱ White’sȱ gymȱ bagȱ fellȱ
squarelyȱwithinȱtheȱtermsȱofȱtheȱconditionsȱofȱhisȱparole.ȱForȱ
theseȱreasons,ȱneitherȱIllinoisȱcaseȱaltersȱourȱconclusionȱthatȱ
theȱ searchȱ hereȱ wasȱ reasonableȱ underȱ federalȱ constitutionalȱ
standards.ȱ
   Becauseȱ theȱ searchȱ ofȱ theȱ bagȱ thatȱ Whiteȱ leftȱ inȱ hisȱ
cousin=sȱcarȱwasȱreasonableȱgivenȱhisȱstatusȱasȱaȱparolee,ȱweȱ
needȱ notȱ addressȱ theȱ parties=ȱ remainingȱ argumentsȱ aboutȱ
otherȱjustificationsȱforȱtheȱsearch.ȱ
                                                        AFFIRMED.ȱ